United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pontiac, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0670
Issued: July 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 3, 2017 appellant, through counsel, filed a timely appeal from a
November 16, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly reduced appellant’s compensation to zero under 5
U.S.C. § 8113(b) effective January 12, 2016 for failing to cooperate with the early stages of
vocational rehabilitation.
FACTUAL HISTORY
On March 17, 2012 appellant, then a 48-year-old custodial laborer, filed a traumatic
injury claim (Form CA-1) alleging that he sprained his upper back on March 16, 2012 in the
performance of duty. He was moving a carrier case when the adjacent case flipped forward and
fell on him. Appellant stopped work on March 16, 2012 and did not return. OWCP accepted the
claim for a head contusion, lumbar strain, cervical strain, cervical radiculopathy, cervical disc
displacement at C4-5, right shoulder sprain, and bilateral rotator cuff tears. On August 9, 2012
appellant underwent an authorized right rotator cuff repair and subacromial decompression and
superior labral debridement. OWCP paid compensation for total disability beginning
May 1, 2012.
In a report dated February 28, 2014, Dr. Emmanuel Obianwu, a Board-certified
orthopedic surgeon and OWCP referral physician, reviewed the history of injury and the medical
reports of record. He diagnosed cervical spondylosis with disc disease at multiple levels,
particularly C4-5 and C5-6, cervical disc displacement at C4-5 with C5 bilateral radiculopathy, a
right rotator cuff tear and type 1 superior labral tear following a repair, mild right shoulder
adhesive capsulitis, a small left rotator cuff tear, and symptom magnification. Dr. Obianwu
opined that appellant had continued objective findings of cervical disc displacement at C4-5,
radiculopathy, and mild adhesive capsulitis of the right shoulder. He found that he could not
return to his usual employment. In a work restriction capacity evaluation (OWCP-5c),
Dr. Obianwu provided work restrictions of lifting, pushing, and pulling up to 10 pounds and no
reaching over the shoulder, bending/stooping, climbing, or twisting.
Based on Dr. Obianwu’s findings, on April 24, 2014 OWCP referred appellant for
vocational rehabilitation.
In a report dated September 26, 2014, Dr. Michael F. Haenick, an attending Boardcertified physiatrist, evaluated appellant for neck, shoulder, and back pain. He diagnosed an
unsteady gait due to cervical myelopathy causally related to his employment injury. Dr. Haenick
opined that appellant was totally disabled.
OWCP closed vocational rehabilitation efforts on October 28, 2014 after finding a
conflict in medical opinion between Dr. Haenick and Dr. Obianwu regarding the extent of his
disability. It referred appellant to Dr. Donald Garver, a Board-certified orthopedic surgeon, for
an impartial medical examination.
Dr. Garver, in a December 17, 2014 report, discussed appellant’s work injury and the
medical evidence of record, including the results of diagnostic studies. He advised that appellant
was not “entirely cooperative” during the examination. Dr. Garver found no evidence of cervical
myelopathy or shoulder problems. He indicated that it was difficult to determine whether

2

appellant could return to his usual employment due to his lack of cooperation and symptom
magnification. Dr. Garver recommended a sedentary position, noting that appellant told him that
he intended to retire. He found that he could perform work mostly sitting and “doing some filing
or light work.” In a work restriction evaluation dated December 29, 2014, Dr. Garver opined
that appellant could work eight hours a day with no walking, standing, reaching, reaching above
the shoulder, squatting, kneeling, or climbing.
The employing establishment provided a notification of personnel action (SF-50)
indicating that the Office of Personnel Management (OPM) had approved appellant’s application
for disability retirement effective August 31, 2015.
On November 30, 2015 OWCP referred appellant to a vocational rehabilitation
counselor. In a December 9, 2015 rehabilitation action report, (OWCP-44) the vocational
rehabilitation counselor advised that appellant had not responded to her certified letter
scheduling a meeting and had not returned her telephone calls.
By letter dated December 10, 2015, OWCP notified appellant that he had not responded
to the vocational rehabilitation counselor’s attempts to contact him to schedule an initial meeting.
It afforded him 30 days to make a good faith effort to participate with vocational rehabilitation or
to submit additional evidence or argument substantiating that he was unable to participate.
OWCP informed appellant that if he refused to cooperate without good cause his compensation
would be reduced to zero.
The vocational rehabilitation counselor, in a December 16, 2015 letter, informed
appellant that she had scheduled a meeting for December 30, 2015 and that, if he did not appear
she would have to report the noncompliance with vocational rehabilitation.
Counsel, by letter dated December 16, 2015 and received on December 21, 2015, advised
OWCP that appellant did not want to participate with vocational rehabilitation and requested an
election form so that he could select retirement benefits in lieu of workers’ compensation
benefits.
In a December 17, 2015 election form received by OWCP on December 22, 2015,
appellant elected retirement benefits from OPM effective December 31, 2015. OWCP
terminated compensation effective that date.
Appellant telephoned OWCP on December 28, 2015 and questioned why he had to meet
the vocational rehabilitation counselor on December 30, 2015. OWCP informed him that he had
to cooperate with vocational rehabilitation until the date of his election of OPM benefits.
In a December 31, 2015 rehabilitation action report, the vocational rehabilitation
counselor related that appellant initially agreed to meet on December 30, 2015, but then refused
to attend the meeting as he was retiring on December 31, 2015.
By decision dated January 12, 2016, OWCP reduced appellant’s wage-loss compensation
to zero effective that date as he refused to cooperate with the preliminary stages of vocational
rehabilitation. It noted that it had informed him that he had to cooperate with vocational
rehabilitation until the date of his election.
3

Counsel, on January 19, 2016, requested a telephone hearing with an OWCP hearing
representative. At the hearing, held on September 13, 2016, counsel contended that the penalty
was overly harsh for his failure to cooperate with vocational rehabilitation for one day prior to
appellant’s retirement. He asserted that appellant believed that he had good cause for not
cooperating as he was retiring.
In a decision dated November 16, 2016, OWCP’s hearing representative affirmed the
January 12, 2016 decision. She found that OWCP issued the warning letter prior to receiving
appellant’s election of retirement benefits and that he had not cooperated. Thus OWCP properly
reduced his compensation to zero under section 8113(b).
LEGAL PRECEDENT
Section 8104(a) of FECA provides that OWCP may direct a permanently disabled
employee to undergo vocational rehabilitation.3 Section 8113(b) provides that, if an individual
without good cause fails to apply for and undergo vocational rehabilitation when so directed
under 8104, the Secretary, on review under section 8128 and after finding that in the absence of
the failure the wage-earning capacity of the individual would probably have substantially
increased, may reduce prospectively the monetary compensation of the individual in accordance
with what would probably have been his wage-earning capacity in the absence of the failure,
until the individual in good faith complies with the direction of the Secretary.4
OWCP regulations, at 20 C.F.R. § 10.519, provide in pertinent part:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in, or continue to participate in a vocational rehabilitation effort when
so directed, OWCP will act as follows-‘(b) Where a suitable job has not been identified, because the failure or
refusal occurred in the early but necessary stages of a vocational
rehabilitation effort (that is, meetings with OWCP nurse, interviews,
testing, counseling, functional capacity evaluations [(FCE)], and work
evaluations) OWCP cannot determine what would have been the
employee’s wage-earning capacity.
‘(c) Under the circumstances identified in paragraph (b) of this section, in
the absence of evidence to the contrary, OWCP will assume that the
vocational rehabilitation effort would have resulted in a return to work
with no loss of wage-earning capacity, and OWCP will reduce the
employee’s monetary compensation accordingly (that is, to zero). This

3

5 U.S.C. § 8104(a); see also J.E., 59 ECAB 606 (2008).

4

Id. at § 8113(b); R.M., Docket No. 16-0011 (issued February 11, 2016).

4

reduction will remain in effect until such time as the employee acts in
good faith to comply with the direction of OWCP.’”5
OWCP procedures provide that specific instances of noncooperation include a failure to
appear for the initial interview, counseling sessions, an FCE, other interviews conducted by the
rehabilitation counselor, vocational testing sessions and work evaluations, as well as lack of
response or inappropriate response to directions in a testing session after several attempts at
instruction.6
Regarding the election of OPM benefits during vocational rehabilitation, OWCP
procedures provide:
“A noncooperation sanction under 5 U.S.C. § 8113 may not be initiated once a
claimant has officially elected OPM benefits. It may only be finalized following
an OPM election if the warning letter was issued while the claimant was in receipt
of FECA benefits. If a sanction is applied prior to receipt of the actual election,
the election is at the reduced amount pursuant to the sanction. When a warning is
issued before the claimant elects OPM benefits, and the claimant continues to be
uncooperative up to the point of the election, it is appropriate to issue the final
sanction under 5 U.S.C. § 8113, even if it is issued after the election is signed.”7
(Emphasis in the original).
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.8 The implementing regulations states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.9
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.10

5

20 C.F.R. § 10.519; see R.H., 58 ECAB 654 (2007).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.17(b) (February 2011); see Sam S. Wright, 56 ECAB 358 (2005).
7

Id. at Vocational Rehabilitation Services, Chapter 2.813.18(c) (February 2011).

8

5 U.S.C. § 8123(a).

9

20 C.F.R. § 10.321.

10

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

5

ANALYSIS
The Board finds that OWCP properly reduced appellant’s wage-loss compensation to
zero effective January 12, 2016 as he failed, without good cause, to participate in the early stages
of vocational rehabilitation efforts.
OWCP accepted that appellant sustained a head contusion, lumbar strain, cervical strain,
cervical radiculopathy, cervical disc displacement at C4-5, right shoulder sprain, and bilateral
rotator cuff tears as a result of a March 16, 2012 employment injury. It paid wage-loss
compensation for total disability beginning May 1, 2012.
OWCP initially referred appellant for vocational rehabilitation on April 24, 2014;
however, it subsequently ceased rehabilitation efforts in October 2014 after finding a conflict
existed between his physician, Dr. Haenick, and OWCP’s referral physician, Dr. Obianwu,
regarding the extent of his work restrictions. It referred appellant to Dr. Garver for an impartial
medical examination. On December 17, 2014 Dr. Garver related that it was difficult to evaluate
the extent of his condition due to lack of cooperation and symptom magnification. He found
however that appellant could perform sedentary work for eight hours per day.
When a case is referred to an impartial medical examiner for the purpose of resolving a
conflict, the opinion of such specialist, if sufficiently well rationalized and based on a prior
factual and medical background, must be given special weight.11 The Board has reviewed
Dr. Garver’s opinion and finds that it has reliability, probative value, and convincing quality
with respect to his conclusions reached regarding appellant’s work ability. Dr. Garver’s opinion
is rationalized and based on a proper medical and factual history, and thus entitled to the special
weight of the evidence.12
Based on Dr. Garver’s findings, on November 30, 2015 OWCP referred appellant to a
vocational rehabilitation counselor. The vocational rehabilitation counselor advised OWCP on
December 9, 2015 that appellant had not responded to her certified letter or telephone calls. In a
December 10, 2015 letter, OWCP informed appellant of the need to participate in vocational
rehabilitation and of the consequences if he did not participate. It afforded him 30 days to
participate in vocational rehabilitation efforts or to provide good cause for his failure to do so or
have his compensation benefits reduced to zero.
Appellant, through counsel, responded that he did not want to participate in vocational
rehabilitation services as he wanted to elect retirement benefits from OPM. On December 16,
2015 the vocational rehabilitation counselor scheduled a meeting with him for
December 30, 2015.
On December 22, 2015 OWCP received an election form signed by appellant on
December 17, 2015 electing retirement benefits from OPM beginning December 31, 2015.
Appellant telephoned OWCP on December 28, 2015 and asked whether he had to meet with the
11

Id; see also P.C., Docket No. 16-1226 (issued March 23, 2017).

12

See L.C., Docket No. 13-2153 (issued May 19, 2014).

6

vocational rehabilitation counselor on December 30, 2015 as he planned to retire the following
day. OWCP informed him that he had to cooperate with vocational rehabilitation until the date
of his election, but he did not attend the scheduled December 30, 2015 meeting with the
vocational rehabilitation counselor. Appellant’s failure without good cause to meet with the
vocational rehabilitation counselor for a preliminary meeting constitutes a failure to participate in
the early, but necessary stages of the vocational rehabilitation effort.13 OWCP regulations
provide that, in such a case, it cannot be determined what would have been the employee’s wageearning capacity had there been no failure to participate and it is assumed, absent evidence to the
contrary, that the vocational rehabilitation effort would have resulted in a return to work with no
loss of wage-earning capacity.14 Appellant did not submit evidence to refute such an assumption
and thus OWCP properly reduced his compensation to zero due to his failure to cooperate with
the early and necessary stages of vocational rehabilitation.
Regarding appellant’s election of retirement benefits, OWCP procedures provide that if a
warning letter was issued while he was receiving FECA benefits and prior to receipt of officially
elected benefits from OPM, he must cooperate with vocational rehabilitation until the time of the
election.15 If he does not, OWCP may reduce his compensation under section 8113 even if the
decision is not issued until after the election.16 OWCP issued its warning letter to appellant on
December 10, 2015 and did not receive his election of retirement benefits until December 22,
2015; consequently, it properly issued its sanction determination. This reduction under section
8113 can be utilized irrespective of the brief time period as demonstrated in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation to zero under 5
U.S.C. § 8113(b) effective January 12, 2016 for failing to cooperate with the early stages of
vocational rehabilitation.

13

See J.C., Docket No. 11-1148 (issued March 8, 2012).

14

20 C.F.R. § 10.519(b); see also FECA (Federal) Procedure Manual, Part 2 -- Claims, Vocational Rehabilitation
Services, Chapter 2.813.17 (February 2011).
15

See supra note 7; see also L.O., Docket No. 13-1578 (issued January 9, 2014).

16

Supra note 7.

7

ORDER
IT IS HEREBY ORDERED THAT the November 16, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 14, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

